DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/02/2021 has been entered.  Claims 10, 12-13, 15-16, and 18 remain pending in the application.  Claim 18 has been withdrawn.  Claims 1-9, 11, 14, and 17 have been canceled.  

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 10, 12-13 and 15-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation “a holding section supports an end part of the injection molded body such that the injection molded body is prevented from inclining or moving".  Claim 10 next recites the limitation “the end part of the injection molded body leaving from the holding section by shrinking of the injection molded body to obtain a shrunken injection molded body".  It is unclear how the end part which is prevented from moving can leave the holding section.  It is unclear if an unrecited step of releasing the holding section is required.  
Claim 10 recites the limitation “inclining or moving the shrunken injection molded body left from the holding section”.  This limitation is unclear.  It is unclear if a portion of the shrunken injection molded body was broken off and left in the holding section.  Claim 10 recites the limitation “the end part of the injection molded body leaving from the holding section by shrinking of the injection molded body to obtain a shrunken injection molded body".  It is unclear if the shrunken injection molded body left from the holding section is the same as or different than the end part of the injection molded body leaving from the holding section.  It is unclear how any part of the injection molded body which is prevented from moving can leave the holding section.  
Claim 10 recites the limitation “wherein the debinding and sintering process comprises: starting the debinding in a state that a holding section supports an end part of the injection molded body such that the injection molded body is prevented from inclining or moving; the end part of the injection molded body leaving from the holding section by shrinking of the injection molded body to obtain a shrunken injection molded body; inclining or moving the shrunken injection molded body left from the holding section onto a transfer mold by an action of gravity; pressing the shrunken injection molded body to the transfer mold by the action of gravity and heating the shrunken injection molded body to a shaping temperature to produce a secondary shaping body; and heating the secondary shaping body to produce the sintered body”.  There are five steps comprising the debinding sintering process.  It is unclear which steps are considered debinding and which are considering sintering.  One of the steps is “inclining 
Claims 12-13 and 15-16 are rejected due to their dependence on rejected claim 10.  

Claim 12 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites the limitation “wherein after carrying out the debinding, the end part of the injection molded body leaves from the holding section by the shrinking of the injection molded body to obtain the shrunken injection molded body”.  Claim 12 depends from claim 10.  Claim 10 recites the limitation “a state that a holding section supports an end part of the injection molded body such that the injection molded body is prevented from inclining or moving”.  Claim 10 requires that the injection molded body does not move.  Claim 12 requires that the injection molded body moves.  Claim 12 is rejected for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Campomanes et al. (US 20160016230 A1), cited in IDS.
Regarding claims 10 and 12, Campomanes teaches “a method of manufacturing a heat shield panel for a gas turbine engine (which reads upon “a method of manufacturing a sintered body, comprising”, as recited in the instant claim), the method comprising: molding the heat shield panel in a green state by powder injection molding (which reads upon “a primary shaping process by injecting into an injection mold a shaping material”, as recited in the instant claim; paragraph [0003]).  Campomanes teaches that “the feedstock can include high temperature resistant powder metal alloys, such as a nickel superalloy, or ceramic powders or mixtures thereof, mixed with an appropriate binder” (which reads upon “in which a metal powder and a binder are mixed, to produce an injection molded body”, as recited in the instant claim; paragraph [0019]).  Campomanes teaches that the heat shield panel having a platform section defining a reference surface; with the heat shield panel in the green state, placing the platform section on a setter with the reference surface against a shaping surface of the setter, the reference surface having an initial shape not conforming to the shaping surface; locally heating at least one area of the platform 
Regarding claim 13, Campomanes teaches the method of claim 10 as stated above.  Campomanes FIGs. 3-5 and associated text teach wherein the injection molded body has a flat plate base section and a plurality of columnar sections radially extending from the flat plate base section, wherein the pressing the shrunken injection molded body includes bending the flat plate base section by using the transfer mold, to form a bent base section surface, and wherein the plurality of columnar sections of the sintered body extend in a normal direction to the bent base section surface.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Campomanes et al. (US 20160016230 A1), as applied to claim 10 above, and further in view of Binder et al. (US 20110212339 A1).
Regarding claims 15-16, Campomanes teaches the method of claim 1 as stated above.  Campomanes teaches that “the feedstock can include high temperature resistant powder metal alloys (metal injection molding), such as a nickel superalloy, or ceramic powders or mixtures thereof, mixed with an appropriate binder” (which reads upon “wherein the metal powder is nickel-based alloy, cobalt-based alloy or steel”, as recited in the instant claim; paragraph [0019]).  One of ordinary skill in the art would understand that a temperature range which causes surface melting of the metal powder is the sintering temperature.  Campomanes is silent regarding the sintering temperature.  Regarding the subject limitation, in order to carry out the invention of Campomanes, it would have been necessary and obvious to look to the prior art for exemplary temperatures used in sintering nickel based alloys.  Binder provides this teaching.  Binder is similarly concerned with processing materials from powders, that is, by the conformation of a powder mixture by compaction, including pressing, rolling, extrusion and others, or also by injection molding, followed by sintering, in order to obtain a continuous composite material (paragraph [0008]).  Binder teaches that “the structural matrix 10 of the metallurgical composition may be nickel-based” (paragraph [0061]).  Binder teaches that “the nickel structural matrix 10, at the sintering temperatures of the metallurgical composition, [is] from about 1125° C. (1398° K) to about 1250° C (1523° K)” (paragraph [0061]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the sintered body of the .  

Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive.  Applicant argues that Campomanes does not explicitly or inherently disclose that the injection molded body is held by the holding section, and that the injection molded body is shrunk by debinding to the injection mold body, and that the injection molded body leaves from the holding section, and that the injection molded body inclines or moves onto the transfer mold by the leaving of the injection molded body from the holding section (remarks, page 8).  Applicant argues that Campomanes does not explicitly or inherently disclose the recited features: starting the debinding in a state that a holding section supports an end part of the injection molded body...; the end part of the injection molded body leaving from the holding section by shrinking of the injection molded body...; inclining or moving the shrunken injection molded body left from the holding section onto a transfer mold by an action of gravity, in claim 10 (remarks, page 10).  Applicant further argues that (remarks, page 8).  This is not found convincing because the limitation upon which Applicant relies are unclear and contradict one another, as stated in the 112 rejections above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Examiner, Art Unit 1733